Citation Nr: 1032418	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-32 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  What evaluation is warranted for irritable bowel syndrome 
with diverticulitis, status post partial colectomy from November 
2, 2006?

2.  Entitlement to service connection for a psychiatric disorder, 
to include anxiety, secondary to residuals of an irritable bowel 
syndrome with diverticulitis, status post partial colectomy. 

3.  Entitlement to a total rating based on individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to August 1996.  

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision of the 
Hartford, Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted a 10 percent rating, 
effective June 20, 2006.  The Veteran appealed this decision.  In 
September 2008, the Board denied the Veteran's claim for a 
disability evaluation in excess of 10 percent between June 20 and 
November 1, 2006, and remanded the issues shown on the title page 
for further development.  The case has been returned to the 
Board.

The Veteran appeared at a hearing before the undersigned Veterans 
Law Judge in March 2008.  A transcript of that hearing is of 
record.

The issues of entitlement to service connection for a psychiatric 
disorder, to include anxiety, secondary to residuals of an 
irritable bowel syndrome with diverticulitis, status post partial 
colectomy, as well as the issue of entitlement to a total rating 
based on individual unemployability are addressed in the REMAND 
portion of the decision below.  These issues will be handled by 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Since November 2, 2006, irritable bowel syndrome with 
diverticulitis, status post partial colectomy did not more 
closely approximate a severe irritable colon syndrome with 
diarrhea or alternating diarrhea and constipation, with more or 
less constant abdominal distress.

2.  Since November 2, 2006, the Veteran has not worn pads.  


CONCLUSION OF LAW

Since November 2, 2006, a rating in excess of 10 percent for 
irritable bowel syndrome with diverticulitis, status post partial 
colectomy has not been warranted.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.114, 
Diagnostic Codes 7319, 7327, 7332 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) have been met.  There is no issue as to providing an 
appropriate application form or completeness of the application.  
VA notified the Veteran in a July 2006 pre-rating correspondence 
of the information and evidence needed to substantiate and 
complete his claim, to include how disability rates and effective 
dates are assigned.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim, including VA medical records.  There is not a scintilla of 
evidence that any VA error in notifying or assisting the 
appellant reasonably affects the fairness of this adjudication.  
Indeed, the Veteran has not suggested that such an error, 
prejudicial or otherwise, exists.  Hence, the case is ready for 
adjudication.

As a preliminary matter, the Board notes that, in September 2008, 
it remanded the issue of what evaluation is warranted for 
irritable bowel syndrome with diverticulitis, status post partial 
colectomy from November 2, 2006 in order to obtain a VA 
examination.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268 (1998).  Stegall, requires 
"substantial compliance" with remand orders.  In this case, while 
the Board notes that the Veteran's October 2009 VA examiner did 
not specifically state whether the Veteran's irritable colon 
syndrome was severe, the examiner's report sufficiently described 
the Veteran's symptomology.  Thus, the Board finds that the 
examination, and in turn the RO, substantially complied with the 
mandate of the September 2008 Board remand.

Irritable Bowel Syndrome, Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule).  
Ratings are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In cases in which a claim for a higher 
initial evaluation stems from an initial grant of service 
connection for the disability at issue, multiple (staged) ratings 
may be assigned for different periods of time during the pendency 
of the appeal.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Since June 20, 2006, the RO has evaluated the Veteran's service-
connected irritable bowel syndrome with diverticulitis, status 
post partial colectomy under 38 C.F.R. § 4.114, Diagnostic Codes 
7327-7323.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic code by a 
VA adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7327 specifically applies to diverticulitis, 
however, that code directs rating by analogy to irritable colon 
syndrome, peritoneal adhesions, or ulcerative colitis, depending 
on the predominant disability picture.  The primary 
symptomatology associated with the veteran's diverticulitis has 
been symptoms of abdominal pain, diarrhea, and some constipation.  
The evidence consistently shows that the Veteran has been well 
nourished during the appellate term.  

Diagnostic Code 7323, for rating ulcerative colitis, is not an 
appropriate diagnostic code in this case because the Veteran 
neither has ulcerative colitis, nor does he have symptoms such as 
malnutrition or anemia.  Indeed, the Veteran is described as 
obese and laboratory studies are negative for evidence of anemia.  
Rather the record shows that he is more appropriately rated under 
either Code 7319 or Code 7332.  

Under Diagnostic Code 7319, for irritable colon syndrome, a 10 
percent rating is warranted for moderate irritable colon syndrome 
with frequent episodes of bowel disturbance with abdominal 
distress and a 30 percent rating is warranted for severe 
irritable colon syndrome with diarrhea, or alternating diarrhea 
and constipation, with more or less constant abdominal distress.  
38 C.F.R. § 4.114.

Under Diagnostic Code 7332, for impairment of sphincter control, 
a 10 percent rating is warranted for constant slight, or 
occasional moderate leakage.  A 30 percent rating is warranted if 
the impairment is manifested by occasional involuntary bowel 
movements that necessitate the wearing of a pad.  38 C.F.R. § 
4.114.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that disability are inadequate.  
Therefore, initially, there must be a comparison between the 
level of severity and symptomatology of the claimant's service-
connected disability with the established criteria found in the 
rating schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun v. Shinseki, 573 
F.3d 1366 (Fed. Cir. 2009).

In the second step of the inquiry, however, if the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the RO or 
Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  38 C.F.R. § 
3.321(b)(1) (related factors include "marked interference with 
employment" and "frequent periods of hospitalization").  When an 
analysis of the first two steps reveals that the rating schedule 
is inadequate to evaluate a claimant's disability picture and 
that picture has attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for completion of the third step-a determination 
of whether, to accord justice, the claimant's disability picture 
requires the assignment of an extraschedular rating.  Id.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Analysis

As noted above in September 2008, the Board determined that, from 
June 20 to November 1, 2006, the Veteran's irritable bowel 
syndrome with diverticulitis, status post partial colectomy (IBS) 
was 10 percent disabling.  The Board remanded the issue as to 
what evaluation was warranted for the period after November 1, 
2006.  

In a February 2008 statement submitted in support of the 
Veteran's claim, the Veteran's pastor, B.W., stated that he had 
known the Veteran for two years and that he had personally 
witnessed the limitations imposed by the Veteran's IBS.  The 
Veteran's wife provided a statement in support of her husband's 
claim in March 2008.  In her statement, she reported that her 
husband's symptoms interfered with his ability to spend extended 
periods of time sitting or standing which caused him considerable 
pain.  She stated that her husband had to resign as an usher at 
their church due to the physical abdominal pain of standing 
constantly for two hours each Sunday.

The Veteran testified before the undersigned Veteran's Law Judge 
in March 2008.  During his hearing, the Veteran testified that 
his IBS symptoms were a daily problem.  See Hearing Transcript, 
p. 3.  He stated that he had bowel movements at least twice a day 
and that after a bowel movement he had to clean off the mess in 
the shower.  In order to prevent this, he reportedly did not eat 
before church or appointments.  See Hearing Transcript, p. 4.  
The Veteran stated that saw his primary physician every three to 
six months and that he was not on any medication for his IBS.  
Id. at 8, 9.  The Veteran additionally testified that he last 
worked in 2006 as his symptoms were too severe to allow him to 
leave the house for extended periods of time.  He reported that 
he experienced almost daily fecal leakage, constant constipation 
off and on and abdominal distress pretty much every day.  Id. at 
9, 10, 14.  

The Veteran provided a statement in support of his claim in 
November 2008.  In his statement, he reported that he had fecal 
leakage which required constant wiping, that he had constant 
colon pain, and that he had severe IBS symptoms.  He stated that 
he experienced a lot of constipation and diarrhea as well as gas.  
He further explained that if he had to go out and had a bowel 
movement while away, he needed to return home to wash off in the 
shower.  

The Veteran was afforded a VA examination in October 2009.  
During his examination the Veteran stated that he had frequent 
bowel movements after which he had to shower.  He stated, 
however, that he was not being seen by a gastroenterologist.  He 
stated that he had daily loose bowels and flare-ups every other 
to every few days which lasted up to a day.  These reportedly 
included one to two episodes of non-bloody, non-mucosy diarrhea 
with no constipation.  The Veteran stated that he could not clean 
himself well and needed to shower.  The appellant stated that 
with flare-ups he experienced abdominal cramps and gas which 
lasted most of the day.  He stated that he had a lot of anxiety 
about being able to clean himself properly after a bowel 
movement.  The  examiner concluded that the Veteran had IBS with 
daily loose bowels and flare-ups including diarrhea associated 
with abdominal distress.  The examiner further stated that the 
Veteran was subjectively very concerned about his bowel hygiene 
and the need to keep clean.  Significantly, it was noted that the 
Veteran was referred to mental hygiene to evaluate his anxiety 
issues as they related to his bowel issues.  

A VA medical treatment note dated in October 2009 noted that the 
Veteran had a history of diverticulitis in 2002 which required an 
intestinal resection.  It was further noted that the Veteran now 
had persistent IBS which was characterized by intermittent 
diarrhea and abdominal cramping.  It was noted that the Veteran 
was not being actively treated for his condition.

The Board finds that the Veteran's symptoms are consistent with a 
finding of a moderate irritable colon syndrome with frequent 
episodes of bowel disturbance with abdominal distress. 

The Veteran testified that he experienced fecal leakage almost 
every day, constant constipation, and abdominal distress pretty 
much every day during his March 2008 Travel Board Hearing.  
During his VA examination, however, he described having frequent 
bowel movements and flare-ups of diarrhea and abdominal cramps 
every other day or every few days and that he rarely experienced 
constipation.  Similarly, the Veteran's October 2009 treatment 
note described the Veteran's IBS symptoms as intermittent 
diarrhea and abdominal cramping.  As a whole, the Board finds 
that the Veteran to be of questionable credibility as the 
statements he has made pertaining to his symptomology have been 
inconsistent.  In determining the weight to be assigned to 
evidence, credibility can be affected by inconsistent statements.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

The Board finds that the totality of the evidence is against a 
finding that the Veteran experiences diarrhea or diarrhea and 
constipation with more or less constant abdominal distress.  In 
support of this finding the Board notes that during his hearing, 
the Veteran testified that he experienced off and on abdominal 
distress pretty much every day.  In contrast, at his October 2009 
examination he reported flare-ups every other to every few days 
which included diarrhea without constipation.  Other VA medical 
records describe his diarrhea and abdominal cramping  as 
"intermittent."  The Board finds that these descriptions most 
nearly approximate moderate irritable colon syndrome consisting 
of frequent, but not constant, abdominal distress.  The Veteran's 
irritable bowel syndrome is not found to be severe as he has not 
shown to experience severe diarrhea with more or less constant 
abdominal distress.  

The Board notes the Veteran's claims that he experiences fecal 
leakage.  However, both the Veteran's private physician, Dr. C.B. 
and his October 2009 VA examiner merely recite the Veteran's 
claims of fecal leakage.  No objective evidence of same has been 
shown.  Further, the Veteran has on a number of occasions 
volunteered that he does not use a pad or adult diaper to control 
this leakage.  As the Veteran's credibility has been found to be 
questionable and as the record has not shown any objective 
evidence of fecal leakage or the use of pads to control this 
problem, the Veteran's claim for an increased rating based on 
Diagnostic Code 7332 must also be denied.  The appellant was 
afforded the opportunity to present pertinent evidence of fecal 
leakage which could have included the submission of receipts 
showing the need to frequently purchase adult diapers, but no 
such evidence has been submitted.

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  Thun.  Here, the 
disability picture presented by the Veteran's irritable bowel 
syndrome with diverticulitis, status post partial colectomy is 
appropriately contemplated by the rating schedule.  Therefore, 
referral for consideration of an extraschedular evaluation is not 
warranted.  Thun.


ORDER

From November 2, 2006, entitlement to a rating in excess of 10 
percent for irritable bowel syndrome with diverticulitis, status 
post partial colectomy is denied.


REMAND

The record raises the issue of entitlement to service connection 
for a psychiatric disorder, to include anxiety, secondary to 
residuals of an irritable bowel syndrome with diverticulitis, 
status post partial colectomy.  If this benefit is granted the 
rating assigned may play a role in determining whether the 
appellant warrants a total disability evaluation based on 
individual unemployability.  Hence, these issues are inextricably 
intertwined. 
 
Therefore, this case is REMANDED for the following action:

1.  After completing any necessary 
development to include compliance with the 
Veterans Claims Assistance Act of 2000, the 
RO shall adjudicate the appellant's 
entitlement to service connection for 
service connection for a psychiatric 
disorder, to include anxiety, secondary to 
residuals of an irritable bowel syndrome 
with diverticulitis, status post partial 
colectomy.  The Veteran is hereby notified 
that the Board may not exercise appellate 
jurisdiction over any appeal that is not 
perfected.  

2.  Thereafter, the RO must readjudicate 
the claim of entitlement to a total 
disability evaluation based on individual 
unemployability.  If the claim remains 
denied, the RO must issue a supplemental 
statement of the case, and return the case 
to the Board in accordance with applicable 
laws and regulations.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


